The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
Occupation Control Method for Camera Application based on operating state of device and camera data requests


Information Disclosure Statement
The information disclosure statement filed 01/282021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Note that all references but the ones crossed out have been indicated as considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant is invited to contact the examiner to discuss potential amendments to clarify the metes and bound of the claims in relation to the instant specification.
Consider exemplary claim 1 (examiner comment in italics), claims 10 and 20 have similar issues.

1. A method of occupation control for a camera application, comprising: 
(it is unclear whether this detecting encompasses “and determining that a terminal device is in a preset first operating state”) whether a first application sends a camera data request message in response to that (“in response to that” is ungrammatical at least) the camera application is occupied by the first application running in the foreground and determining that a terminal device is in a preset first operating state; 
sending a delay shutdown message of (grammar: should be for delaying) delaying a first duration to the camera application in response to detecting that the first application sends the camera data request message (again unclear if this includes the above determination of operating state), and detecting whether a state of the terminal device is switched from the first operating state to a second operating state within the first duration; 
detecting (unclear what is being detected, i.e. application turning on functions, regardless of operating state, or only in combination with operating state) whether the first application turns on functions related to the camera data request in response to the state of the terminal device not switched to the second operating state and (unclear how this detection relates to the preceding detection, i.e. is it included or additional) detecting that the first application continues to send the camera data request message, and 
controlling the first application to release occupancy of the camera application in response to the functions not turned on (unclear how camera data request by a application would not correspond to the function being turned on).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al (US 2019/0364221), Chen et al (US 11,132,219), Liu et al (US 2017/0090683), have been cited to show other arrangements for application control and power savings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887